Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been considered.
Information Disclosure Statement
The information disclosure statement filed 05/09/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Examiner acknowledges Applicant’s Waiver of the Copy Requirements in 37 CFR §1.98 for Cited Pending U.S. Patent Applications, 1287 O.G. 163 (October 19, 2004); however, MPEP 609.04(a)(I) requires the IDS to list the relevant documents contained within in the file wrapper. Examiner respectfully requests the Applicant to resubmit the IDS identifying the relevant document(s). 
The information disclosure statement filed 09/13/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because references 8 and 9 are missing the month of publication. See MPEP § 609.04(a)(I). Examiner respectfully requests Applicant to resubmit the IDS containing this information.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “814” has been used to designate both step 814 in Fig. 8 and bus 814 in Fig. 9. Bus 814 in Fig. 9 should be 914
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
806 is absent from Fig. 8, mentioned in ¶ [0097] ln. 1.
914 is absent from Fig. 9, mentioned in ¶ [0101] ln. 9.
1102 is absent from drawings, mentioned in ¶ [0102] ln. 5.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 904, 906 in Fig. 9. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: In ¶ [0092] lns. 2, 4, 7, and 8 (4 instances), it appears “C-2 and C-3” should read “C-3 and C-4”. Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  In line 5, “determine set” should read “determine a set”. Examiner suggests moving “and” from the end of line 2 to the end of line 3. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claim 17, ln. 4; claim 18, ln. 1; and claim 19, ln. 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although MPEP 2173.05(b)(III)(D) states “substantially” is a broad term, one of ordinary skill in the art would not know the bounds of executing tasks substantially in parallel. The tasks could be executed somewhat, mostly, or very closely in parallel, for example.

Claim limitation “controller” in claim 17, ln. 4; claim 18, ln. 1; and claim 19, ln. 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
MPEP § 2181(II)(B) states: “However, if there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm), the limitation should be deemed indefinite as discussed above, and the claim should be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”
As per MPEP § 2181(II)(B), the disclosure must disclose both a physical structure for the controller and an algorithm for the controller’s various functions in claims 17-19. ¶ [0085] to [0099] describe the controller’s determine, execute, and allocate functions in claims 17-19. However, a physical structure for the controller is not explicitly disclosed. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 20 is rejected for failing to cure the deficiencies of claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 9-15 and 17-19 iare rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kasahara.
Regarding claim 5, Yoshida teaches: A method, comprising: determining a set of computation tasks to be executed, the set of computation tasks including a first computation task, a second computation task, a third computation task, and a fourth computation task, wherein the third computation task and the fourth computation task generate, respectively, input data of the first computation task and input data of the second computation task; (Yoshida Fig. 4 depicts third task PT1_a3 and fourth task PT1_a2 generating input data for first task and second tasks (PT1_b1 and PT1_b2). See Yoshida p. 476, § 4.3, ¶ 1, 3: “data transfer between pseudo-tasks across different macrotasks in addition to precedence constraint and data transfer among pseudo-tasks for each macrotask in Localization-Region.”)

    PNG
    media_image1.png
    445
    503
    media_image1.png
    Greyscale

determining a first execution batch comprising the first computation task and the 8second computation task… ; determining a second execution batch comprising at least the third computation 11task to be executed before the first execution batch; (Yoshida Fig. 5(a) below depicts execution batch 1 comprising Task 1 and Task 2, execution batch 2 comprising Task 3, wherein execution batch 2 is scheduled to execute before execution batch 1. PE1 and PE2 are first and second processors) 

    PNG
    media_image2.png
    261
    530
    media_image2.png
    Greyscale

Yoshida Fig. 5(a)
executing the second execution batch; and executing the first execution batch after the second execution batch. (Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns)
However, Yoshida does not explicitly teach: …based on a memory device having sufficient capacity to hold input and output data of both the first computation task and the second computation task; determining whether to include the fourth computation task in the second 13execution batch based on whether the memory device has sufficient capacity to hold input data 14and output data of both the third computation task and the fourth computation task; 
But Kasahara teaches: …based on a memory device having sufficient capacity to hold input and output data of both the first computation task and the second computation task; determining whether to include the fourth computation task in the second 13execution batch based on whether the memory device has sufficient capacity to hold input data 14and output data of both the third computation task and the fourth computation task; (Kasahara ¶ [0013]: “when a branch is determined, a program which uses the same data can be determined. In this way, based on the information obtained by the compiler, timings in which data stored in the memory is used are determined, and the data can be reused by a plurality of tasks.” Examiner interprets capacity as the memory’s ability to hold data for the tasks to reuse.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have included the teachings of Kasahara’s system into Yoshida’s system by determining batches based on data storage in memory with a motivation to keep data stored in a high-speed memory close to the processor in place for as long a period as possible while processing continues. (Kasahara ¶ [0014])

Regarding claim 6, Yoshida in view of Kasahara teaches: The method of claim 5, 
Further, Yoshida teaches: determining the second execution batch comprising the third computation task; and determining a third execution batch comprising the fourth computation task to be executed before the second execution batch; and (Yoshida Fig. 5(a) as below)

    PNG
    media_image3.png
    261
    544
    media_image3.png
    Greyscale

the method further comprising, executing the third execution batch before the second execution batch. (Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns)
Further, Kasahara teaches: wherein determining the second execution batch comprises: determining that the memory device does not have sufficient capacity to hold input data and output data of both the third computation task and the fourth computation task, but has sufficient capacity to hold input data and output data of the third computation task and the output data of the fourth computation task; (Kasahara ¶ [0013]: “when a branch is determined, a program which uses the same data can be determined. In this way, based on the information obtained by the compiler, timings in which data stored in the memory is used are determined, and the data can be reused by a plurality of tasks.” Examiner interprets capacity as the memory’s ability to hold data for the tasks to reuse.)

Regarding claim 7, Yoshida in view of Kasahara teaches: The method of claim 6, 
wherein the set of computation tasks further comprises a fifth computation task and a sixth computation task to generate, respectively, input data of the third computation task and input data of the fourth computation task; (Yoshida Fig. 4 below depicts fifth task PT2_a and sixth task entrance node generating input data for third task and fourth tasks (PT1_a3 and PT1_a2). See Yoshida p. 476, § 4.3, ¶ 1, 3: “data transfer between pseudo-tasks across different macrotasks in addition to precedence constraint and data transfer among pseudo-tasks for each macrotask in Localization-Region.”)


    PNG
    media_image4.png
    445
    503
    media_image4.png
    Greyscale

wherein the method further comprises: determining a fourth execution batch comprising the fifth computation task; determining a fifth execution batch comprising the sixth computation task; (Yoshida Fig. 5(a) as below)

    PNG
    media_image5.png
    290
    544
    media_image5.png
    Greyscale

executing the fourth execution batch before the second execution batch; and executing the fifth execution batch before the third execution batch. (Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns)

Regarding claim 9, Yoshida in view of Kasahara teaches: The method of claim 7, 
Further, Yoshida teaches: further comprising: determining the fourth execution batch to be executed before the third execution batch and before the second execution batch (See Fig. 5(a) under claim 7’s 103 rejection, above)
Further Kasahara teaches: based on determining that the memory device has sufficient capacity to store the output data of the fifth computation task, the output data of the sixth computation task, and the input data and output data of the fourth computation task. (Kasahara ¶ [0013]: “when a branch is determined, a program which uses the same data can be determined. In this way, based on the information obtained by the compiler, timings in which data stored in the memory is used are determined, and the data can be reused by a plurality of tasks.” Examiner interprets capacity as the memory’s ability to hold data for the tasks to reuse.)

Regarding claim 10, Yoshida in view of Kasahara teaches: The method of claim 5, 
Further, Yoshida teaches: wherein determining the second execution batch comprises: determining the second execution batch comprising the third computation task and the fourth computation task (Yoshida Fig. 5(a) depicts execution batch 2 containing Task 3 and task 4)

    PNG
    media_image6.png
    261
    544
    media_image6.png
    Greyscale

Further, Kasahara teaches: based on determining that the memory device has sufficient capacity to hold input data and output data of both the third computation task and the fourth computation task. (Kasahara ¶ [0013]: “when a branch is determined, a program which uses the same data can be determined. In this way, based on the information obtained by the compiler, timings in which data stored in the memory is used are determined, and the data can be reused by a plurality of tasks.” Examiner interprets capacity as the memory’s ability to hold data for the tasks to reuse.)

Regarding claim 11, Yoshida in view of Kasahara teaches: The method of claim 10, 
Further, Yoshida teaches: wherein the set of computation tasks further comprises a fifth computation task and a sixth computation task to generate, respectively, input data of the third computation task and input data of the fourth computation task; (Yoshida Fig. 4 depicts fifth and sixth tasks (interpreted as PT2_a and entrance node) generating input data for third and fourth tasks (interpreted as PT1_a1 and PT1_a2). See Yoshida p. 476, § 4.3, ¶ 1, 3: “data transfer between pseudo-tasks across different macrotasks in addition to precedence constraint and data transfer among pseudo-tasks for each macrotask in Localization-Region.”)

    PNG
    media_image7.png
    445
    503
    media_image7.png
    Greyscale

wherein the method further comprises: determining a third execution batch… ; (Execution batch 3 is interpreted as one or more tasks scheduled to execute before execution batch 2.) 
executing the third execution batch before the second execution batch. (Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns)
Further, Kasahara teaches: based on whether the memory device has sufficient capacity to hold input data and output data of both of the fifth computation task and for the sixth computation task; and (Kasahara ¶ [0013]: “when a branch is determined, a program which uses the same data can be determined. In this way, based on the information obtained by the compiler, timings in which data stored in the memory is used are determined, and the data can be reused by a plurality of tasks.” Examiner interprets capacity as the memory’s ability to hold data for the tasks to reuse.)

Regarding claim 12, Yoshida in view of Kasahara teaches: The method of claim 11, 
Further, Yoshida teaches: wherein determining the third execution batch 2comprises: … determining the third execution batch comprising the fifth computation task; and (Task 5 is interpreted as execution batch 3) 
8determining a fourth execution batch comprising the sixth computation task to be executed before the third execution batch; and (Task 6 is interpreted as execution batch 4, which executes before execution batch 3/Task 5)
wherein the method further comprises, executing the fourth execution batch. (Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns)
Further Kasahara teaches: wherein determining the third execution batch 2comprises: 3determining that the memory device does not have sufficient capacity to store the 4input data and the output data of both the fifth computation task and the sixth computation task, 5but has sufficient capacity to store the input data and the output data of the fifth computation task 6and the output data of the sixth computation task; (Kasahara ¶ [0013]: “when a branch is determined, a program which uses the same data can be determined. In this way, based on the information obtained by the compiler, timings in which data stored in the memory is used are determined, and the data can be reused by a plurality of tasks.” Examiner interprets capacity as the memory’s ability to hold data for the tasks to reuse.)7

Regarding claim 13, Yoshida in view of Kasahara teaches: The method of claim 11, 
Further, Yoshida teaches: wherein determining the third execution batch 2comprises: 3… determining the third execution batch comprising the fifth computation task and 6the sixth computation task. (Third execution batch comprises Tasks 5 and 6)
Further, Kasahara teaches: determining that the memory device has sufficient capacity to store the input data 4and the output data of both the fifth computation task and the sixth computation task; and (Kasahara ¶ [0013]: “when a branch is determined, a program which uses the same data can be determined. In this way, based on the information obtained by the compiler, timings in which data stored in the memory is used are determined, and the data can be reused by a plurality of tasks.” Examiner interprets capacity as the memory’s ability to hold data for the tasks to reuse.)5

Regarding claim 14, Yoshida in view of Kasahara teaches: The method of claim 5, 
Further, Yoshida teaches: wherein executing the second execution batch 2comprises executing the first computation task and the second computation task substantially in parallel. (Yoshida p. 477, §5, ¶1 teaches: “Multigrain parallel processing with the proposed data-localization scheduling can be applied to a multiprocessor system”.)

Regarding claim 15, Yoshida in view of Kasahara teaches: The method of claim 5, 
Further, Yoshida teaches: wherein the first computation task and the third computation task are for processing first data associated with a first context; and wherein the 3second computation task and the fourth computation task are for processing second data 4associated with a second context. (In Yoshida p. 477, Table 1 corresponds to a first context and Table 2 corresponds to a second context.)

Regarding claim 17, Yoshida teaches: a memory device configured as a state buffer (P. 477, §5.1: “local data memory (LDM)”); and 3a computing engine coupled with the memory device (P. 477, §5.1: “a multiprocessor system”);  4a controller (P. 477, §5.1: “data-localization scheduling can be applied to a multiprocessor system”) configured to:5 
determine set of computation tasks to be executed at the computing 6engine, the set of computation tasks including a first computation task, a second computation 7task, a third computation task, and a fourth computation task, wherein the third computation task 8and the fourth task generate, respectively, input data of the first computation task and input data 9of the second computation task; (Yoshida Fig. 4 depicts third and fourth tasks (interpreted as PT1_a3 and PT1_a2) generating input data for first and second tasks (interpreted as PT1_b1 and PT1_b2). See Yoshida p. 476, § 4.3, ¶ 1, 3: “data transfer between pseudo-tasks across different macrotasks in addition to precedence constraint and data transfer among pseudo-tasks for each macrotask in Localization-Region.”)

    PNG
    media_image8.png
    445
    503
    media_image8.png
    Greyscale
 10
determine a first execution batch comprising the first computation task and 11the second computation task… ; 13determine a second execution batch to be executed before the first 14execution batch… ; (Yoshida Fig. 5(a) below depicts execution batch 1 containing Task 1 and Task 2, and a second execution batch scheduled to execute before execution batch 1. PE1 and PE2 are first and second processors.) 

    PNG
    media_image2.png
    261
    530
    media_image2.png
    Greyscale

16execute the second execution batch at the computing engine; and 17execute the first execution batch at the computing engine after the execution of the second execution batch completes. (Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns)
	However, Yoshida does not explicitly teach: An integrated circuit comprising: [memory, computing engine, controller]; … based on the memory device having sufficient capacity to hold input 12and output data of both the first computation task and the second computation task; … based on whether the memory device has sufficient capacity to hold input data 15and output data of both the third computation task and the fourth computation task;
But Kasahara teaches: An integrated circuit comprising: [memory, computing engine, controller]. (Kasahara ¶ [0065] and Fig. 1 teach: “a single-chip multi-core processor” which has local data memory (LDM) 26, processors PC0, PC1, … PCn 16, interpreted as the computing engine, and data transfer controller 30. Kasahara’s “single-chip” is interpreted as an integrated circuit.)

    PNG
    media_image9.png
    455
    503
    media_image9.png
    Greyscale

Kasahara Fig. 1
… based on the memory device having sufficient capacity to hold input 12and output data of both the first computation task and the second computation task; … based on whether the memory device has sufficient capacity to hold input data 15and output data of both the third computation task and the fourth computation task (Kasahara ¶ [0013]: “when a branch is determined, a program which uses the same data can be determined. In this way, based on the information obtained by the compiler, timings in which data stored in the memory is used are determined, and the data can be reused by a plurality of tasks.” Examiner interprets capacity as the memory’s ability to hold data for the tasks to reuse.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have included the teachings of Kasahara’s system into Yoshida’s system by integrating the memory, computing engine, and controller components onto a single chip and by determining batches based on data storage in memory with a motivation to keep data stored in a high-speed memory close to the processor in place for as long a period as possible while processing continues. (Kasahara ¶ [0014])

Regarding claim 18, Yoshida in view of Kasahara teaches: The integrated circuit of claim 17, 
Further, Yoshida teaches: wherein the controller is further configured to: … 3 determine that the second execution batch comprises the third computation task; 8determine a third execution batch comprising the fourth computation task to be 9executed before the second execution batch; (Yoshida Fig. 5(a) below depicts execution batch 2 containing Task 3, execution batch 3 containing Task 4, and execution batch 3 scheduled to execute before execution batch 2) 

    PNG
    media_image10.png
    252
    544
    media_image10.png
    Greyscale

execute the third execution batch at the computing engine…(Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns)
Further, Kasahara teaches: determine that the memory device does not have sufficient capacity to hold input 4data and output data of both of the third computation task and of the fourth computation task, but 5has sufficient capacity to hold input data and output data of the third computation task and the 6output data of the fourth computation task;
10allocate a first memory space at the memory device for storing the input data of 11the fourth computation task and a second memory space at the memory device for storing the 12output data of the fourth computation task;  
13…by controlling the 14computing engine to read the input data of the fourth computation task from the first memory 15space and to store the output data of the fourth computation task at the second memory space; 16and 
17store the output data of the fourth computation task at the memory device during 18the execution of the second execution batch at the computing engine.
 (Kasahara ¶ [0013]: “when a branch is determined, a program which uses the same data can be determined. In this way, based on the information obtained by the compiler, timings in which data stored in the memory is used are determined, and the data can be reused by a plurality of tasks.” Examiner interprets capacity as the memory’s ability to hold data for the tasks to reuse.)

Regarding claim 19, Yoshida in view of Kasahara teaches: The integrated circuit of claim 18, 
wherein the set of computation tasks 2further comprises a fifth computation task and a sixth computation task to generate, respectively, 3input data of the third computation task and input data of the fourth computation task; (Yoshida Fig. 4 depicts fifth and sixth tasks (interpreted as PT2_a and entrance node) generating input data for third and fourth tasks (interpreted as PT1_a1 and PT1_a2). See Yoshida p. 476, § 4.3, ¶ 1, 3: “data transfer between pseudo-tasks across different macrotasks in addition to precedence constraint and data transfer among pseudo-tasks for each macrotask in Localization-Region.”)
    PNG
    media_image11.png
    445
    503
    media_image11.png
    Greyscale
4
wherein the controller is further configured to:  5determine a fourth execution batch comprising the fifth computation task; (Task 5 is interpreted as execution batch 4) 
6determine a fifth execution batch comprising the sixth computation task; (Task 6 is interpreted as execution batch 5)
7execute the fourth execution batch at the computing engine before 8executing the second execution batch; and 9execute the fifth execution batch at the computing engine before executing 10the third execution batch. (Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns)

Claims 1-4, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Data-Localization Scheduling inside Processor-Cluster for Multigrain Parallel Processing” (1997) to Yoshida et al., hereinafter Yoshida, in view of U.S. Patent Application Pub. No. 2010/0174876 to Kasahara et al., hereinafter Kasahara, and further in view of “A neural network model for scheduling problems” (1996) to Sabuncuoglu et al., hereinafter Sabuncuoglu.


Regarding claim 1, Yoshida teaches: A method, comprising: determining a schedule for performing… computations for a first context and a second context, wherein performing… computations for each context comprises executing a sequence of computing tasks for the respective context, each sequence of computing tasks including a first computing task…, a second computing task…, and a third computing task …, the third computing task of one context being configured to process an output of the second computing task of the one context, and the second computing task of the one context being configured to process an output of the first computing task of the one context; (In Yoshida Fig. 4 below, for a first context C1, Task 1 (PT1_a1), Task 2 (PT1_a3), and Task 3 (PT1_b1) are processed sequentially. For a second context C2, Task 1 (entrance node), Task 2 (PT2_b) and Task 3 (PT1_b2) are processed sequentially. The first and second contexts represent processing the respective sequences on first and second processors as shown in Fig. 5(a) below)

    PNG
    media_image12.png
    445
    513
    media_image12.png
    Greyscale

wherein determining the schedule comprises: determining a first execution batch comprising the third computing task of the first context and the third computing task of the second context,… 
determining a second execution batch to be executed before the first execution batch and a third execution batch to be executed before the second execution batch, the second execution batch comprising the second computing task of the first context, the third execution batch comprising the second computing task of the second context,…
determining a fourth execution batch to be executed before the second execution batch, the fourth execution batch comprising the first computing task of the first context,… (Yoshida Fig. 5(a) as below. PE1 and PE2 are first and second processors)
executing the third execution batch; executing the fourth execution batch after the third execution batch; executing the second execution batch after the fourth execution batch; and executing the first execution batch after the second execution batch. (Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns)

    PNG
    media_image13.png
    290
    544
    media_image13.png
    Greyscale

Figure 5(a)
	However, Yoshida does not explicitly teach: neural network [computations]; using a first neural network layer; using a second neural network layer; using a third neural network layer;
wherein the first execution batch is determined based on a state buffer having sufficient capacity to hold input data and output data of the third computing tasks of the first context and of the second context; 
determining whether the state buffer has sufficient capacity to hold input data and output data of the second computing tasks of the first context and the second context; 
responsive to determining that the state buffer does not have sufficient capacity to hold input data and output data of the second computing tasks of the first context and the second context: 
wherein the second execution batch and the third execution batch are determined based on the state buffer having sufficient capacity to hold output data of the second computing task of the second context and input data and output data of the second computing task of the first context; and 
wherein the fourth execution batch is determined based on the state buffer having sufficient capacity to hold input data and output data of the first computing task of the first context and the output data of the second computing task of the second context; 
But Kasahara teaches: wherein the first execution batch is determined based on a state buffer having sufficient capacity to hold input data and output data of the third computing tasks of the first context and of the second context; 
determining whether the state buffer has sufficient capacity to hold input data and output data of the second computing tasks of the first context and the second context; 
responsive to determining that the state buffer does not have sufficient capacity to hold input data and output data of the second computing tasks of the first context and the second context: 
wherein the second execution batch and the third execution batch are determined based on the state buffer having sufficient capacity to hold output data of the second computing task of the second context and input data and output data of the second computing task of the first context; and 
wherein the fourth execution batch is determined based on the state buffer having sufficient capacity to hold input data and output data of the first computing task of the first context and the output data of the second computing task of the second context; (Kasahara ¶ [0013]: “when a branch is determined, a program which uses the same data can be determined. In this way, based on the information obtained by the compiler, timings in which data stored in the memory is used are determined, and the data can be reused by a plurality of tasks.” Examiner interprets capacity as the memory’s ability to hold data for the tasks to reuse.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have included the teachings of Kasahara’s system into Yoshida’s system by determining batches based on data storage in memory with a motivation to keep data stored in a high-speed memory close to the processor in place for as long a period as possible while processing continues. (Kasahara ¶ [0014])
However, the combination of Yoshida and Kasahara does not explicitly teach: neural network [computations]; using a first neural network layer; using a second neural network layer; using a third neural network layer
But Sabuncuoglu teaches: neural network [computations]; using a first neural network layer; using a second neural network layer; using a third neural network layer (Sabuncuoglu Fig. 3 shows three neural network layers per machine). Sabuncuoglu is in the same field of endeavor as the claimed invention and the prior art Yoshida and Kasahara because it aims to solve scheduling problems.

    PNG
    media_image14.png
    312
    427
    media_image14.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sabuncuoglu’s system into the combination of Yoshida and Kasahara’s system by processing scheduled computing task with neural network layers with a motivation to find optimum solutions for scheduling problems (Sabuncuoglu p. 298, Conclusion)

Regarding claim 2, Yoshida in view of Kasahara and Sabuncuoglu teaches: The method of claim 1, 
Further, Kasahara teaches: further comprising: determining whether the state buffer has sufficient capacity to hold, in addition to the input data and output data of the second computing tasks of the first context and the second context,… for the second computing tasks of the first context and the second context,
wherein determining a second execution batch to be executed before the first execution batch and a third execution batch to be executed before the second execution batch is based on the state buffer having insufficient capacity to hold…, the input data, and the output data of the second computing tasks of the first context and the second context. (Kasahara ¶ [0013]: “when a branch is determined, a program which uses the same data can be determined. In this way, based on the information obtained by the compiler, timings in which data stored in the memory is used are determined, and the data can be reused by a plurality of tasks.” Examiner interprets capacity as the memory’s ability to hold data for the tasks to reuse.)
Further,  Sabuncuoglu teaches: a set of weights. (a neural network contains a set of weights).

Regarding claim 3, Yoshida in view of Kasahara and Sabuncuoglu teaches: The method of claim 1, 
Further, Yoshida teaches: further comprising: maximizing a first number of second computing tasks to be included in the second execution batch and a second number of second computing tasks to be included in the third execution batch, (Compute adjacent node(s) in second and third batches)
Further, Kasahara teaches: such that a combined data size of input data and output data of the first number of second computing tasks and of output data of the second number of second computing tasks is below a capacity of the state buffer when the second execution batch is executed. (Kasahara ¶ [0013])

Regarding claim 4, Yoshida in view of Kasahara and Sabuncuoglu teaches: The method of claim 1, 
Further, Yoshida teaches: further comprising: determining a fifth execution batch to be executed before the third execution batch, the third execution batch comprising the first computing task of the second context, … (Yoshida Fig. 5(a) as below. The third execution batch comprises the entrance node (Task 1 C2) and Task 2 C2. A fifth execution batch comprises any computer operation before entrance node)

    PNG
    media_image15.png
    395
    544
    media_image15.png
    Greyscale

and executing the fifth execution batch before the third execution batch. (Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns)
Further, Kasahara teaches: wherein the fifth execution batch is determined based on the state buffer having sufficient capacity to hold input data and output data of the first computing task of the second context; (Kasahara ¶ [0013])

Regarding claim 16, Yoshida in view of Kasahara teaches: The method of claim 5, 
Further, Kasahara teaches: wherein the third computation task and the fourth 2computation task are associated with computations…; and wherein 3the first computation task and the second computation task are associated with computations… that processes data… (Yoshida Figs. 4 and 5)
However, Yoshida in view of Kasahara does not explicitly teach: for a first neural network layer; for 4a second neural network layer; from the first neural network layer.
But Sabuncuoglu teaches: for a first neural network layer, for 4a second neural network layer, from the first neural network layer. (Sabuncuoglu Fig. 3 shows three neural network layers per machine). Sabuncuoglu is in the same field of endeavor as the claimed invention and the prior art Yoshida and Kasahara because it aims to solve scheduling problems.

    PNG
    media_image14.png
    312
    427
    media_image14.png
    Greyscale

	 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sabuncuoglu’s system into the combination of Yoshida and Kasahara’s system by processing scheduled computing task with neural network layers with a motivation to find optimum solutions for scheduling problems (Sabuncuoglu p. 298, Conclusion)

Regarding claim 20, Yoshida in view of Kasahara teaches: The integrated circuit of claim 19, 
Further, Yoshida teaches: wherein the first computation task, the third computation task, and the fifth computation task are associated with, respectively, a third… 3…computation, a second… computation, and a first… computation of a neural network model for a first context; an d 
wherein the second computation task, the fourth computation task, and the sixth 6computation task are associated with, respectively, a third… computation, a 7second… computation, and a first… computation… for a second context.
However, Yoshida in view of Kasahara does not explicitly teach: neural network layer [computations] of a neural network model [for a first and second context]
But Sabuncuoglu teaches: neural network layer [computations] of a neural network model [for a first and second context]. (Sabuncuoglu Fig. 3 shows three neural network layers per machine. Each machine corresponds to a context). Sabuncuoglu is in the same field of endeavor as the claimed invention and the prior art Yoshida and Kasahara because it aims to solve scheduling problems.

    PNG
    media_image14.png
    312
    427
    media_image14.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sabuncuoglu’s system into the combination of Yoshida and Kasahara’s system by processing scheduled computing task with neural network layers with a motivation to find optimum solutions for scheduling problems (Sabuncuoglu p. 298, Conclusion)


Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kasahara, and further in view of Power and Performance: Software Analysis and Optimization (2015) to Kukunas, hereinafter Kukunas.
Regarding claim 8, Yoshida in view of Kasahara teaches: The method of claim 7, 
Further, Kasahara teaches: based on determining that the memory device does not have sufficient capacity to store the output data of the fifth computation task, the output data of the sixth computation task, and the input data and output data of the fourth computation task and that the memory device has sufficient capacity to store the output data of the fourth computation task and the input data and output data of the fifth computation task. (Kasahara ¶ [0013]: “when a branch is determined, a program which uses the same data can be determined. In this way, based on the information obtained by the compiler, timings in which data stored in the memory is used are determined, and the data can be reused by a plurality of tasks.” Examiner interprets capacity as the memory’s ability to hold data for the tasks to reuse.)
	However, Yoshida in view of Kasahara does not explicitly teach: further comprising: determining the fourth execution batch to be executed between the third execution batch and the second execution batch
	But Kukunas teaches: further comprising: determining the fourth execution batch to be executed between the third execution batch and the second execution batch (Kukunas p. 37, ¶ 3:

    PNG
    media_image16.png
    357
    660
    media_image16.png
    Greyscale

	Kukunas is in the same field of endeavor as Yoshida and Kasahara, namely scheduling computing tasks for execution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kukunas’s system into the combination of Yoshida and Kasahara’s system by implementing out-of-order execution, with a motivation to improve utilization of the processor’s resources (Kukunas p. 37, last paragraph).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,019,668 to Woo (“Scheduling Neural Network Processing”, filed 2017-05-19) teaches determining a partitioning of the neural network layers into a sequence of superlayers.
U. S. Patent Application No. 20170344882 to Ambrose et al. (“Layer-based Operations Scheduling To Optimise Memory For CNN Applications”, published 2017-11-09) optimizes memory for CNN applications.
“A High Performance FPGA-based Accelerator for Large-Scale Convolutional Neural Networks” to Li et al. (published 2016) teaches an optimized parallelism strategy and different layers working concurrently in a pipelined structure to increase the throughput.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHER H. JABLON/               Examiner, Art Unit 2122                                                                                                                                                                                         

/KAKALI CHAKI/               Supervisory Patent Examiner, Art Unit 2122